Citation Nr: 1734958	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-31 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.



REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs



ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Navy from April 1977 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction was later transferred to the Baltimore, Maryland RO.

The Board notes that, in his September 2013 VA Form 9 Substantive Appeal, the Veteran requested to appear at a hearing before a member of the Board.  He was scheduled for a hearing in January 2017, but did not attend.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704(d).

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Service connection for a bilateral hearing loss disability was last denied in a February 1999 rating decision.  The evidence added to the record with regard to bilateral hearing loss since the February 1999 rating decision is not cumulative or redundant, does cure a prior evidentiary defect and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The February 1999 rating decision denying service connection for a bilateral hearing loss disability is final.  New and material evidence to reopen the claim for service connection for a bilateral hearing loss disability has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

The Veteran appeals the denial to reopen the claim of entitlement to service connection for a bilateral hearing loss disability.  In a February 1999 rating decision, the RO denied the claim for service connection for a bilateral hearing loss disability.  The RO found that the evidence of record revealed no hearing loss for VA purposes.  The Veteran did not appeal that decision nor did he submit new and material evidence within a year of the decision.  Therefore, the decision became final.  

Since the last final denial, the Veteran has continued to report hearing loss with an in-service onset.  In his substantive appeal, the Veteran noted his approximately twenty-year history of noise exposure as a machinist and indicated his current hearing loss was, at least in part, affected by his service-connected tinnitus.

After reviewing all of the evidence of record available at the time of the February 1999 rating decision and in light of the evidence received since that decision to include the lay statements of record, the Board finds that the new evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  Accordingly, the claim is reopened.


ORDER

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for a bilateral hearing loss disability is granted.


REMAND

The Veteran's February 1999 service treatment records reflect a diagnosis of mild hearing loss, as well as in-service complaints of a 12-year history of bilateral hearing loss and tinnitus.  The Veteran contends that he has been experiencing hearing loss since service.

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed hearing loss.  The Board finds a VA examination is necessary.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records and associate them with the claims file, including clarification as to when and where the Veteran first began VA treatment.

2.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's hearing loss, if any.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's statements regarding his decreased hearing acuity.

The claims file and a copy of this remand must be made available to the examiner.  Upon review, the examiner should determine:

a)  Whether the Veteran has a bilateral hearing loss disability pursuant to VA regulations, and if so, whether it is at least as likely as not (i.e. is at least a 50 percent probability) that the Veteran's hearing loss was sustained during his active duty service, or resulted from the Veteran's established in-service acoustic trauma, or from any other injury or illness sustained during service.  In so doing, the examiner should address the significance, if any, of any threshold shifts during active military service.

b)  Is it at least as likely as not (i.e., at least a 50 percent degree of probability) that any identified current bilateral hearing loss was caused or aggravated beyond the normal progress of the disorder by the service-connected tinnitus?

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


